0 !MAL                                                                                    05/01/2020



                                                                                      Case Number: DA 19-0731
             IN THE SUPREME COURT OF THE STATE OF MONTANA

                                 Cause No. DA 19-0731


 STATE OF MONTANA,

       Plaintiff and Appellee,                                               FILED
       v.                                                                     MAY 0 1 2020
                                                                            Bowen Greenwood
                                                                          Clerk of Supreme Court
                                                                             State of Montana
 TRAVIS MICHAEL STAKER,

        Defendant and Appellant.


  ORDER GRANTING APPELLANT'S REQUEST TO FILE BRIEF WITH
                  CORRECT FORMATTING


       Upon consideration of Appellant's Unopposed Motion to File Replacement

 Brief of Appellant With Correct Formatting, and good cause appearing,

       IT IS HEREBY ORDERED that, on or before May 6, 2020, Appellant may

 file an identical copy of the Brief of Appellant that Appellant e-filed on April 24,

 2020, in a file format that will not result in formatting errors during the e-file

 conversion process.

       IT IS FURTHER ORDERED that Appellant's subsequently filed Brief of

 Appellant shall replace in the Court's record the Brief of Appellant e-filed on April

 24, 2020.

       DATED this /          day of    \`'A               , 2020.



                                          Chief Justice